        Case 8:02-cr-00215-TDC Document 388 Filed 05/21/21 Page 1 of 8



                           UNITED STATES DISTRICT COURT
                                 DISTRICT OF MARYLAND



 UNITED STATES OF AMERICA


                V.



 WILLIE LAWSON,                                          Criminal Action No. TDC-02-0215


        Defendant.




                                  MEMORANDUM ORDER


       Defendant Willie Lawson has filed a Motion for Compassionate Release Pursuant to 18

U.S.C. § 3582(c)(l)(A)(i). On April 18,2003, a federal jury found Lawson guilty ofone count of

conspiracy to commitbankrobbery,in violation of18 U.S.C.§ 371 (Count 1);two counts ofarmed

bank robbery, in violation of 18 U.S.C. § 2113(a),(d)& (f)(Counts 2 and 4); and two counts of

brandishing a firearm during and in relation to a crime of violence, in violation of 18 U.S.C. §

924(c) (Counts 3 and 5). On July 18, 2003, the Court (Williams, J.) sentenced Lawson to

conctirrent sentences of 60 months of imprisonment on the conspiracy count and 84 months of

imprisonment on the bank robbery counts, as well as two mandatory minimum, consecutive

sentences of 25 years (300 months) on the § 924(c) counts, for a total sentence of 57 years (684

months) ofimprisonment. For the reasons set forth below,the Motion will be GRANTED.

                                         DISCUSSION


       Lawson seeks a sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A) on the grounds

that there are "extraordinary and compelling reasons" for a reduction under that provision based

on: (1)the changes in the law that render his 57-year sentence substantially higher than a sentence

that would be imposed today; and(2)the COVID-19 pandemic.
         Case 8:02-cr-00215-TDC Document 388 Filed 05/21/21 Page 2 of 8



1.      Legal Standard

        Ordinarily,"[t]he court may not modify a term ofimprisonment once it has been imposed."

18 U.S.C. § 3582(c)(2018). This general rule is subject to certain exceptions, including the

compassionate release provision, which allows the Bureau of Prisons ("BOP") to seek a

modification of a prisoner's sentence. See id. § 3582(c)(1)(A). Under the First Step Act of 2018

("FSA"), Pub. L. No. 115-391, 132 Stat. 5194 (2018), the compassionate release provision was

modified to also allow prisoners to seek a sentence reduction directly from the Court. The

provision now provides, in relevant part, that:

       The court may not modify a term ofimprisonment once it has been imposed except
       that:


       (1)     in any case that—

               (A)     the court, upon motion ofthe Director of the Bureau ofPrisons, or
                       upon motion of the defendant after the defendant has fully
                       exhausted all administrative rights to appeal a failure ofthe Bureau
                       ofPrisons to bring a motion on the defendant's behalf or the lapse
                       of 30 days from the receipt of such request by the warden of the
                       defendant's facility, whichever is earlier, may reduce the term of
                       imprisonment (and may impose a term of probation or supervised
                       release with or without conditions that does not exceed the
                       unserved portion of the original term of imprisonment), after
                       considering the factors set forth in section 3553(a)to the extent that
                       they are applicable, if it finds that—

                      (i)     extraordinary and compelling reasons warrant such a
                              reduction;

                                                     *   *   *




                       and that such a reduction is consistent with applicable policy
                       statements issued by the Sentencing Commission[.]

18 U.S.C. § 3582(c)(1)(A). There is no dispute that Lawson has satisfied the requirement of

exhaustion of administrative remedies. Although the Government has previously argued that

sentence reductions under this provision are limited by the existing policy statement in the United
         Case 8:02-cr-00215-TDC Document 388 Filed 05/21/21 Page 3 of 8



States Sentencing Guidelines ("the Guidelines"), U.S.S.G. § IB.13, the United States Court of

Appeals for the Fourth Circuit has held that because that policy statement pre-dates the PSA and

thus cannot be deemed to apply to the new regime under which district courts may grant

compassionate release absent a request from the BOP,"district courts are empowered to consider

any extraordinary and compelling reason for release that a defendant might raise." United States

V. McCoy,981 F.3d 271,284(4th Cir. 2020).

II.    Extraordinary and Compelling Reasons

        A.     Stacked § 924(c) Sentences

       Lawson argues that there are extraordinary and compelling reasons for a sentence reduction

because ofthe "enormous disparity" between his 57~year sentence and the sentence Lawson would

likely receive today for the same conduct,particularly in light ofthe FSA's provision that no longer

allows the type of stacking of 25-year mandatory consecutive sentences for multiple § 924(c)

counts that occurred in his case. Supp. Mot. at 16,ECF No. 370. Prior to the FSA,and at the time

of the prosecution and sentencing ofLawson,the Government could and would charge defendants

with multiple § 924(c)counts for possessing, using, carrying, brandishing, or discharging a firearm

during and in relation to a crime of violence or drug trafficking offense, based on different

incidents within the same criminal episode, and after the first § 924(c)count, which would require

a mandatory consecutive sentence of five, seven, or ten years depending on how the firearm was

used, any "second or subsequent conviction" under § 924(c) would be subject to a mandatory 25-

year consecutive sentence. 18 U.S.C. § 924(c)(1)(C)(2012). Section 403 of the FSA ("FSA §

403")limited the applicability ofsuch 25-year sentences to violations "that occur[red] after a prior

conviction under this subsection ha[d] become final," FSA § 403,such that they would not apply

to multiple § 924(c) charges in the same prosecution of a first-time § 924(c) offender. FSA §
             Case 8:02-cr-00215-TDC Document 388 Filed 05/21/21 Page 4 of 8
      / -




403(a). In McCoy^ the Fourth Circuit upheld the granting of a sentence reduction based on the

"extraordinary and compelling reason" that the defendant's sentence "would be dramatically

shorter today" in light of"the First Step Act's elimination of sentence-stacking" under 18 U.S.C.

§ 924(c). McCoy,981 F.3d at 275, 284-85. More broadly, the court held that district courts may

consider as "extraordinary and compelling reasons" that there is a "gross disparity between" the

defendant's sentence and "sentences Congress now believes to be an appropriate penalty for the

defendant['s] conduct," and that the defendant's sentence is of a magnitude that "Congress itself

views as dramatically longer than necessary or fair" under existing law. Id, at 285-86. Where

Lawson has requested a sentence reduction on the very same basis addressed in McCoy,the Court

has the authority to grant it.

            Here, a sentence reduction is warranted. At sentencing, Lawson received a 60-month

sentence on Count 1, the statutory maximum; concurrent 84-month sentences on Counts 2 and 4,

which was the low-end of the calculated Guidelines range of 84-105 months; and 25-year

mandatory consecutive sentences on each of Counts 3 and 5, the two § 924(c)counts, which were

both considered to be "second or subsequent convictions" because Lawson had already sustained

a § 924(c) conviction in the United States District Court for the Eastern District of Virginia for a

robbery in Virginia, even though his direct appeal on that conviction remained pending. Based on

a filing by Lawson in 2016, the Court found that Lawson's criminal history category had been

miscalculated such that the correct Guidelines range on Counts 2 and 4 was 70-87 months, but in

2020 it found that there was no kgal means to reduce the sentence on that basis. See Mem. Order,

ECFNo. 358.


        Under present daw, which applies a 25-year mandatory consecutive sentence only to §

924(c) convictions subsequent to a prior § 924(c) conviction that was "fmal," the two stacked §
          Case 8:02-cr-00215-TDC Document 388 Filed 05/21/21 Page 5 of 8



924(c) charges against Lawson would have resulted in only 5-year sentences on each count. See

FSA § 403(a); 18 U.S.C. § 924(c)(1)(C). Further, under present practice in this District, the

Government may not have even charged two different § 924(c) charges in the same prosecution

and instead likely would have charged only a single § 924(c) count. Thus,the Guidelines range at

most would have been 70 to 87 months on Counts 2 and 4,as corrected, and 60 months on the two

consecutive § 924(c) counts, for a total Guidelines range of 190-207 months. The resulting total

sentence would in any event create a gross disparity between Lawson's 57-year sentence and the

sentence he would receive under present circumstances. This disparity is greater than the

difference at issue in McCoy,in which the court found "extraordinary and compelling reasons" for

a sentence reduction where a defendant charged with a series of 12 robberies had pleaded guilty

to two counts of Hobbs Act robbery under 18 U.S.C. § 1951(a) and two § 924(c) counts, resulting

in a mandatory consecutive sentence of 32 years and a total sentence of more than 35 years. See

McCoy,981 F.3d at 111, 288.

        The Court concludes that Lawson has presented "extraordinary and compelling reasons"

arising jfrom the gross disparity between his 57-year sentence based on the stacked § 924(c)counts

and the sentence he would receive ifsentenced today that warrant a reduction pursuant to 18 U.S.C.

§ 3582(c)(1)(A).

       B.      COVID-19


       Lawson also argues that the COVID-19 pandemic presents "extraordinary and compelling

reasons" that warrant a reduction in his sentence to time served. This Court has previously found

that the fact that an inmate is at high risk for death or severe illness from COVID-19 based on age,

medical conditions, or other factors, particularly when coupled with the fact that the inmate is

incarcerated within a prison in which there is imminent risk of exposure to COVID-19, could
           Case 8:02-cr-00215-TDC Document 388 Filed 05/21/21 Page 6 of 8



establish "extraordinary and compelling reasons" within the meaning of 18 U.S.C. § 3582(c)(1)(A)

that could justify a reduced sentence or release.

          Here, Lawson, who is 45 years old, has asserted that he has hypertension, a prior history

of asthma, and a body mass index that classifies him as overweight, all of which are conditions

that might place him at increased risk for severe illness from COVID-19. However, although the

United States Penitentiary Coleman II in Sumterville, Florida ("USP-Coleman 11"), at which

Lawson is incarcerated, previously had a substantial number of cases of COVID-19, it presently

has only five active cases of COVID-19 among correctional staff and none among inmates. See

Federal       Bureau     of     Prisons,    COVID-19       Coromvirus:       COVID-19       Cases,

https://www.bop.gov/coronavirus/(last visited May 19, 2021). At this point, 2,465 inmates and

516 correctional staff at USP-Coleman II and other BOP facilities within the Coleman Federal

Correctional Complex have been vaccinated. See Federal Bureau of Prisons, COVID-19

Coromvirus: COVID-19 Vaccine Implementation, https://www.bop.gov/coronavirus/(last visited

May 19, 2021). In light ofthe availability ofthe vaccine at USP-Coleman II and the present lack

of cases among inmates there, the Court does not find that there are extraordinary and compelling

reasons for a sentence reduction based on the COVID-19 pandemic.

III.   Sentence Reduction

       Lawson has requested a sentence reduction to time served. At this point, Lawson has been

continuously imprisoned for approximately 19 years and 1 month on the related bank robberies

and appears to have received credit for serving approximately 17 years and 10 months, or 214

months ofimprisonment,on the Maryland offenses ofconviction. The Government,after initially

arguing against the Motion, now states that it "defers to the Court on [Lawson's] motion for a

sentence reduction." Gov't Supp. Resp. at-3, ECF No. 386.
         Case 8:02-cr-00215-TDC Document 388 Filed 05/21/21 Page 7 of 8



       As discussed above, even assuming that Lawson would still be charged with two § 924(c)

counts, under present law, the overall Guidelines range would be 190 to 207 months. Assuming

Lawson receives full good-time credits, he has already served approximately the equivalent of a

252-month sentence, or a 21-year sentence.

       In considering whether a reduction is warranted, the Court also considers the sentencing

factors under 18 U.S.C. § 3553(a). See 18 U.S.C. § 3582(c)(1)(A). Here, the nature and

circumstances of this offense were very serious. Lawson engaged in a series of three bank

robberies or thefts in Maryland, and on at least one occasion he pointed a gun at a victim. He also

participated in two other bank robberies in the same time frame, one in Virginia and one in

Washington, D.C., for which he was separately charged and sentenced. Even under present

circumstances, a severe sentence is necessary to reflect the seriousness of the offenses, promote

respect for the law, provide just punishment, provide deterrence to Lawson and others, and protect

the public from further crimes.

       The Court also considers the history and circumstances of the defendant. Lawson had a

difficult upbringing, as he was raised by a mother who had to work severaljobs and had little time

to spend with Lawson,and their family suffered a fire that destroyed their home. Nevertheless, he

was able to start college focusing on music education, but then sustained three convictions, one

for cocaine possession, one for domestic assault, and one for firearm possession. Though he had

a criminal record at the time of the robbery offenses, it did not necessarily warrant the type of

sentence he received.


       During his imprisonment, Lawson had several infractions in his early years, including

possessing a weapon which he asserts was necessary to protect himself in a dangerous prison, but

he has not been cited for any violent acts and he has had no disciplinary infractions for over five
         Case 8:02-cr-00215-TDC Document 388 Filed 05/21/21 Page 8 of 8



years. He has submitted letters of reference from correctional staff attesting to his good behavior

and positive influence in the prison. He has expressed significant remorse for his crime and has

stated that the robbery spree was a misguided attempt to prove his ability to provide for his family.

He also has strong support from his family, which has pledged to assist him if he is released.

       Considering all ofthe relevant factors, the Court concludes that a sentence oftime served,

which when good conduct credits are considered is effectively the equivalent ofa 21-year sentence,

is warranted. Such a sentence is sufficient to reflect the seriousness ofthe offense, promote respect

for the law, provide just punishment, and provide adequate deterrence, particularly when one

considers that Lawson has been separately punished for the two out-of-state robberies and still has

a seven-year consecutive sentence to serve on the Washington, D.C. robbery. A sentence oftime

served is effectively higher than the sentences imposed on his co-defendants in the robbery cases

and is comparable to, or higher than, the kinds of sentences presently imposed in this District for

comparable robbery offenses. It is thus both sufficient but not greater than necessary to meet the

purposes of sentencing and appropriately addresses the gross disparity warranting a sentence

reduction in the first place. The Court will therefore grant the Motion.

                                         CONCLUSION


       For the foregoing reasons, it is hereby ORDERED that:

       1.      Lawson's Motion for Compassionate Release Pursuant to 18 U.S.C. §

               3582(c)(l)(A)(i), ECF Nos. 362,370,is GRANTED.

       2.      Lawson's sentence is reduced to time served on all counts, to be set forth in a

               separate Amended Judgment.


Date: May 21,2021
                                                      THEODORE D.
                                                      United States
